UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-33491 CDSS WIND DOWN INC. (Exact name of registrant as specified in its charter) DELAWARE 75-2873882 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 MCKINNEY AVE., SUITE 1500, DALLAS, TEXAS 75201 (Address of principal executive offices) (214) 750-2452 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: Title of Class Outstanding at November 18, 2009 Common Stock, Par value $.01 per share 34,318,230 CDSS WIND DOWN INC. FORM 10-Q QUARTERLY REPORT FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2009 Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Balance Sheets 4 Unaudited Consolidated Results of Operations 5 Unaudited Consolidated Statements of cash Flows 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4T.Controls and Procedures 16 PART II – OTHER INFORMATION Item 1A.Risk Factors 17 Item 6. Exhibits 22 Signatures 23 2 Table of Contents As used in this Quarterly Report on Form 10-Q, unless the context otherwise requires, the terms “we,” “us,” “our,” “the Company” and “CDSS” refer to CDSS Wind Down Inc., a Delaware corporation and its consolidated subsidiaries. Forward-Looking Statements This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements represent our current expectations, assumptions, estimates and projections about CDSS and include, but are not limited to, the following: — possible or assumed future results of operations; — future revenue and earnings; — business and growth strategies; — the uncertainty of general business and economic conditions; and — those described under Risk Factors. Readers are urged to carefully review and consider the various disclosures we make which attempt to advise them of the factors which affect our business, including without limitation, the disclosures made under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and under the caption “Risk Factors” included herein. These important factors could cause actual results to differ materially from the forward-looking statements contained herein. Forward-looking statements involve risks and uncertainties. Our actual results could differ materially from those anticipated in such forward-looking statements as a result of certain factors, as more fully described elsewhere in this report. For a detailed discussion of these risks and uncertainties, see the “Risk Factors” section in this Form 10-Q. We undertake no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future, except as otherwise required pursuant to our on-going reporting obligations under the Securities Exchange Act of 1934, as amended. 3 Table of Contents PART I—FINANCIAL INFORMATION On November 16, 2009 the Board of Directors terminated the plan of liquidation and dissolution previously approved by the Board of Directors on October 13, 2006 and the shareholders of the Company on December 1, 2006.As a result, the accompanying September 30, 2009 unaudited interim consolidated balance sheets, statements of operations and statements of cash flows for CDSS Wind Down Inc. required to be filed with this Quarterly Report on Form 10-Q were prepared by management on a going concern basis without audit, together with the related notes. Periods presented prior to September 30, 2009 are unaudited and have been recast on a going concern basis.In our opinion, these unaudited interim consolidated financial statements present fairly the financial position and results of operations for the three and nine months ended September 30, 2009.See Note A for a discussion of business operations and liquidity.The consolidated financial statements for the year ended December 31, 2008 included in our fiscal year end December 31, 2008 Annual Report on Form 10-K, previously filed with the Securities and Exchange Commission, or the SEC were prepared using the liquidation basis of accounting and are not comparable with the financial statements presented in this Quarterly Report on Form 10-Q. CDSS WIND DOWN INC. UNAUDITED CONSOLIDATED BALANCE SHEETS September 30, 2009 December 31, 2008 ASSETS Cash and cash equivalents $ 656 $ - LIABILITIES Accounts payable and accrued expenses $ 47,581 $ 48,862 Accrued payroll tax liabilities - 1,672 Convertible promissory note payable to officer including accrued interest payable of $6,287 at September 30, 2009 and $1,994 at December 31, 2008 and net of deferred debt discount of $31,832 at September 30, 2009 and $57,876 at December 31, 2008 43,906 13,569 Payable to officer 48,209 7,294 Totalcurrent liabilities 139,696 71,397 Convertible preferred stock, $1,000 stated value per share; 1,000,000 shares authorized, no shares issued and outstanding at September 30, 2009 and December 31, 2008 - - Common stock, $.01 par value per share; 100,000,000 shares authorized; 34,318,230 shares issued and outstanding at September 30, 2009 and December 31, 2008 343,182 343,182 Additional paid-in capital 30,440,850 30,440,850 Accumulated deficit (30,927,072 ) (30,859,429 ) Total stockholders’ deficit (139,040 ) (71,397 ) Total liabilities and stockholders' deficit $ 656 $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 Table of Contents CDSS WIND DOWN INC. UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS Three months ended September 30, Nine months ended September 30, 2009 2008 2009 2008 General and administrative expense $ 7,150 $ 11,375 $ 37,306 $ 404,321 Interest expense 10,127 3,442 30,337 3,442 Interest (income) - - - (970 ) Net loss $ (17,277 ) $ (14,817 ) $ (67,643 ) $ (406,793 ) Weighted average common shares outstanding - basic and diluted 34,318,230 34,318,230 34,318,230 34,318,230 Net loss per share $(0.00 ) $(0.00 ) $(0.00 ) $(0.01 ) The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 Table of Contents CDSS WIND DOWN INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended September 30, 2009 2008 Cash flows used in operating activities Net loss $ (67,643 ) $ (406,793 ) Adjustments to reconcile net loss to net cash used in operating activities - - Amortization of beneficial conversion feature on note payable to officer debt recorded as interest expense 26,044 2,894 Change in operating liabilities: Accounts payable and accrued expenses 1,340 (94,591 ) Net cash used in operating activities (40,259 ) (498,490 ) Net cash provided from financing activities: Cash advances from CEO 40,915 70,510 Net change in cash 656 (427,980 ) Cash at the beginning of the period - 428,021 Cash at the end of the period $ 656 $ 41 Non-cash items: Conversion of cash advances from CEO into note payable $ - $ 69,451 The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 Table of Contents CDSS WIND DOWN INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2009 NOTE A - NATURE OF BUSINESS AND BASIS OF PRESENTATION Interim Financial Statements and Change in Basis of Presentation On November 16, 2009 the Board of Directors terminated the plan of liquidation and dissolution (the ”Plan of Liquidation”) previously approved by the Board of Directors on October 13, 2006 and by the shareholders of the Company on December 1, 2006. Prior to the termination of the Plan of Liquidation, the Company had prepared its financial statements under the liquidation basis of accounting.This basis of accounting is considered appropriate when, among other things, liquidation of a company is probable and the net realizable values of assets are reasonably determinable. Under this basis of accounting, assets are valued at their estimated net realizable values and liabilities are stated at their estimated settlement amounts. As a result of the termination of the Plan of Liquidation, the liquidation of the Company is no longer probable and therefore, the Company’s unaudited consolidated balance sheets at September 30, 2009 and December 31, 2008, and the unaudited consolidated statements of operations and cash flows for the three and nine months ended September 30, 2009 and 2008 have been prepared by management assuming the Company will continue as a going concern.Periods presented prior to September 30, 2009 are unaudited and have been recast to reflect amounts that are presented on a going concern basis.The unaudited interim consolidated financial statements reflect all adjustments, consisting of normal recurring adjustments, which in the opinion of management, are necessary for the fair presentation of financial position and the results of operations for the interim periods presented and have been prepared in accordance with generally accepted accounting principles in the United States.
